 

Case 2:14-cv-05831-GBD-GWG Document 337 Falls

 

9/30/20 Page 1 of 1

     

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GENOMMaA LAB USA, INC.,

Plaintiff, :
-against- : ORDER
CARLOS CARRUITERO; PRESTIGUE : 14 Civ. 5831 (GBD) (GWG)
UNIVERSAL MEDIA LLC, ;
Defendants.

we ee ee ene ee eee eee ee eee x

GEORGE B. DANIELS, District Judge:

The above-captioned inactive case is hereby stayed and placed on the suspense docket.

Dated: September 30, 2020
New York, New York
SO ORDERED.

Gauge 2B Donwk

G ROEP. DANIELS
ITED STATES DISTRICT JUDGE

 

 
